THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.


<<Letter Date>>


CONFIDENTIAL TO:  <<Name>>


 
In the meeting on <<Meeting Date>>, you were granted Performance Units under the
Steelcase Inc. Incentive Compensation Plan (the “Plan”), subject to the terms
and execution of this Award Agreement.
 
 
This Award Agreement provides additional information regarding your Award and
your rights under the Plan. A copy of the Plan has already been provided to
you.  If there is any inconsistency between this Award Agreement and the Plan,
the Plan controls.  Capitalized terms used in this Award Agreement are defined
in the Plan, unless defined herein.
 
 
Overview of Your Award
 
1.
Type of Award:  Performance Units as authorized under Article 9 of the Plan.

 
2.
Target Number of Performance Units under this Award, as may be increased from
time to time pursuant to paragraph 9C below (the “Target Award”):  <<# of
Performance Units>>

 
3.
Award Date:  <<Award Date>>

 
4.
Performance Measure:  Total Shareholder Return (“TSR”) during the three-year
Performance Period, as outlined in Article 12 of the Plan.  For purposes of this
Award, TSR shall be expressed as a compound annual growth rate.

 
5.
Performance Period:  The Performance Period for this Award begins on the first
day of the Company’s 2010 fiscal year and ends on the last day of the Company’s
2012 fiscal year.

 
6.
Number of Performance Units Earned:

 
A.
Total Number of Performance Units Earned

 
 
Except as may be provided in paragraph 7 below, after completion of the
Performance Period, the total number of Performance Units will be earned and
vested based entirely on Relative TSR as of the last day of the Performance
Period (the “Total Award”).  For purposes of the Total Award, TSR shall be
expressed as a compound annual growth rate and calculated as follows:
 
 
 
TSR
 
 
=
(
Ending Stock Price + Dividends Paid
Beginning Stock Price
)
(1/3)
 
       -  1

 
“Beginning Stock Price” shall mean the average closing price as reported on the
New York Stock Exchange (or such other principal exchange as the Company’s Class
A Common Stock may be traded from time to time) of one (1) Share for the twenty
(20) trading days immediately prior to the first day of the Performance
Period.  “Ending Stock Price” shall mean the average closing price as reported
on the New York Stock Exchange (or such other principal exchange as the
Company’s Class A Common Stock may be traded from time to time) of one (1) Share
for the last twenty (20) trading days of the Performance Period.  “Dividends
Paid” shall include all dividends paid as described in paragraph 9 of this Award
Agreement.
______________
Initial

--------------------------------------------------------------------------------


 
To determine Relative TSR, a Peer Group of companies approved by the Committee
will be used.  The Peer Group will be ranked from highest Total Shareholder
Return expressed as a compound annual growth rate to lowest Total Shareholder
Return expressed as a compound annual growth rate.  The total number of
Performance Units earned and vested as of the last day of the Performance Period
based upon Relative TSR shall then be determined by comparing the Company’s TSR
expressed as a compound annual growth rate to the Peer Group and based upon the
following chart.  Interpolation shall be used in the event the Company’s
percentile rank does not fall directly on one of the ranks listed in the table
below and in no event will the payout as a percent of the Target Award exceed
200%.
 


Relative TSR
Total Number of Performance Units as a Percent of Target Award
90th Percentile and above
200%
80th Percentile
175%
70th Percentile
150%
60th Percentile
125%
50th Percentile
100%
40th Percentile
   75%
30th Percentile
   50%

 
 
 
B.
Minimum Number of Performance Units Earned

 
 
Notwithstanding paragraph 6A above, and except as may be provided in paragraphs
7 and 9C below, <<# = 25% of Target Award>> which is 25% of your Target Award,
rounded down to the nearest whole Share (the “Floor Award”), will become earned
and vested under this Agreement if you remain employed by the Company or an
Affiliate through the last day of the Performance Period whether or not any of
the performance criteria set forth in paragraph 6A above are met.
 
 
C.
TSR Award

 
 
Any Performance Units in excess of the Floor Award shall be referred to as the
“TSR Award”.
 
 
7.
Death, Disability, Retirement Eligibility, Termination without Cause or Change
in Control :

 
 
A.
Death or Disability

 
If you die or become Disabled while an Employee after <<Award Date + 6 months>>
during the Performance Period,
 
(i) your Floor Award will become immediately fully vested; and
 
(ii) in addition, your TSR Award will become immediately earned and vested in
accordance with the following schedule:
 
 
·
If you die or become Disabled after <<Award Date + 6 months>> through the last
day of the Company’s 2010 fiscal year, an additional <<shares>> Performance
Units will become earned and vested;

 
·
If you die or become Disabled between the first day of the Company’s 2010 fiscal
year and the last day of the Company’s 2011 fiscal year, an additional
<<shares>> Performance Units will become earned and vested;

 
·
If you die or become Disabled between the first day of the Company’s 2010 fiscal
year and the last day of the Company’s 2012 fiscal year, an additional
<<shares>>Performance Units will become earned and vested.

 
A “Disability” or “become Disabled” means that, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, you are unable to engage in any substantial gainful activity or are
receiving income replacement benefits under an accident and health plan covering
employees of the Company for a period of not less than three months.
 
______________
Initial
2

--------------------------------------------------------------------------------


 
 
B.
Retirement Eligibility

 
In the event you become Retirement Eligible during the Performance Period,
 
(i) your Floor Award will become immediately fully vested and the Company will
issue you corresponding Shares as soon as practicable following the last day of
the Performance Period (and not when you become Retirement Eligible or on your
date of Retirement), but in no event more than 90 days following the last day of
the Performance Period; and
 
(ii) you will continue to be eligible to earn and vest your TSR Award in
accordance with paragraph 6 of this Award Agreement.
 
“Retirement Eligible” means your age plus years of continuous service total 80
or more and “Retirement” means your employment is terminated following becoming
Retirement Eligible.

 
 
C.
Termination without Cause

 
If you are terminated without Cause by the Company or the Affiliate then
employing you (a “Termination without Cause”) during the Performance Period,
 
(i) your Floor Award will become immediately fully vested; provided, that such
termination of employment constitutes a “separation from service” under Section
409A of the Code; and
 
(ii) in addition, your TSR Award will be forfeited in its entirety.
 
The term “Cause” means (1) your willful and continued failure to perform
substantially your duties with the Company or the Affiliate then employing you
(other than any such failure resulting from incapacity due to physical or mental
illness), or (2) your willful engaging in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company; provided, that for
purposes of this definition, no act or failure to act, on your part, will be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company or the Affiliate then employing you.
 
 
 
D.
Change in Control

 
In the event of a Change in Control after <the Award Date+ 6 months> during the
Performance Period,
 
(i) your Floor Award will become immediately fully vested; and
 
(ii) you will become immediately earned and vested in a pro-rata portion of your
TSR Award based on the Total Award being equal to the Target Award and based
upon the portion of the Performance Period which has elapsed prior to the Change
in Control.
 
Notwithstanding anything to the contrary, if the Change in Control event does
not constitute a change in ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company under
Section 409A of the Code, and if the Company determines your Floor Award
constitutes deferred compensation subject to Section 409A of the Code, then the
Company will issue you the Shares underlying your Floor Award as soon as
practicable following the last day of the Performance Period (and not upon the
Change in Control), but in no event more than 90 days following the last day of
the Performance Period.
 
8.
Payment

 
 
A.
Floor Award

 
Except as may be provided in paragraphs 7B or 7D, your Floor Award will be paid
to you in Shares as soon as administratively practicable, but in no event later
than 90 days following the date of vesting.
 
______________
Initial
3

--------------------------------------------------------------------------------


 
 
B.
TSR Award

 
Your TSR Award, if any, will be paid to you in Shares, rounded down to the
nearest whole Share, as soon as administratively practicable following the date
of vesting, but in no event later than 2 ½ months following the end of the
calendar year in which vesting occurs.
 
 
C.
Maximum Payout

 
 
Notwithstanding any provision under this Award Agreement and in accordance with
the terms of the Plan, your maximum aggregate payout (determined as of the last
day of the Performance Period) in any one fiscal year will be equal to the value
of two hundred fifty thousand (250,000) Shares.
 
 
9.
Voting Rights and Dividend-Equivalents:

 
 
A.
No Voting Rights

 
You are not the owner of record of the Shares underlying your Performance Units
until the applicable Transfer Date (as defined in this paragraph) and
accordingly, you will have no voting rights on such Shares.  In all cases, the
date the Shares are issued to you with respect to your Floor Award or TSR Award
is referred to as the “Transfer Date”.
 
 
B.
Cash Dividend-Equivalents

 
You will receive a cash payment equal to any cash dividends that the Company
declares and pays on its Shares with respect to the number of Shares underlying
your Target Award.  The Company shall pay such cash dividend-equivalents at such
time or times as it determines in its sole discretion; provided, the Company
shall pay any cash dividend-equivalent within the calendar year in which the
cash dividend is declared.
 
 
C.
Stock Dividend-Equivalents

 
You will be entitled to be credited with dividend-equivalents in the form of
Shares with respect to the number of Shares underlying your Target Award,
calculated as follows: on each date that a stock dividend is paid by the Company
while your Performance Units are outstanding, your Target Award will be
increased with an additional number of Performance Units equal to the number of
whole Shares that would have been issued with respect to your Target Award had
the Performance Units been issued as Shares.  The additional Performance Units
credited under this paragraph will be subject to the same terms and conditions
applicable to your Performance Units originally granted under this Award
Agreement, including, without limitation, for purposes of crediting additional
dividend-equivalents.
 
10.
Forfeiture of Awards:

 
All unearned Performance Units will be forfeited upon a termination of your
employment during the Performance Period for any reason other than death,
Disability, Retirement or a Termination without Cause.
 
Any Performance Units that do not vest as a result of the events under
paragraphs 6 or 7 shall be forfeited immediately upon the occurrence of such
event.
 
Pursuant to Article 15.4 of the Plan, if you engage in any Competition with the
Company (as defined in the Plan and determined by the Administrative Committee
in its discretion) you will immediately and permanently forfeit the right to
receive payment from this Award, whether or not vested.  You must return to the
Company any gain resulting from this Award at any time within the twelve-month
period preceding the date you engaged in Competition with the Company.
 
11.
Transfer:  Performance Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

 
 
______________
Initial
4

--------------------------------------------------------------------------------


 
12.
Taxes:  You may be required to pay to the Company or an
Affiliate and the Company and/or Affiliate shall have the right and are
hereby authorized to withhold from any payment due or transfer made under this
Award or from any compensation or other amount owing to you the amount (in
cash, Shares, other securities or other property) of any applicable withholding taxes in respect of
this Award or any payment or transfer under or with respect to
this Award and to take such other action as may be necessary to satisfy all obligations for the payment of such withholding taxes.

 
13.
Administration: This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee or
its designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, all of which will be binding upon the Participant.

 
14.
Required Approvals: This Award Agreement will be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 
15.
Governing Law:  To the extent not preempted by federal law, this Award Agreement
will be governed by, and construed in accordance with, the laws of the State of
Michigan, USA.

 
16.
Amendment:  This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect your
Award.  Notwithstanding anything to the contrary contained in the Plan or in
this Award Agreement, to the extent that the Company determines that the
Performance Units are subject to Section 409A of the Code and fail to comply
with the requirements of Section 409A of the Code, the Company reserves the
right to amend, restructure, terminate or replace the Performance Units in order
to cause the Performance Units to either not be subject to Section 409A of the
Code or to comply with the applicable provisions of such section.

 
17.
Six-Month Delay of Payment:  To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Award Agreement during the six-month period
immediately following your “separation from service” (as defined under Section
409A of the Code) will instead be paid as soon as practicable following the
first business day after the date that is six months following your separation
from service (or death, if earlier), but in no event later than 30 days
following such date.

 
By signing this Award Agreement, you hereby acknowledge:
 
(a)
that the Plan is discretionary in nature and may be suspended or terminated at
any time;

(b)
that each grant of a Performance Unit is a one-time benefit which does not
create any contractual or other right to receive future grants of Performance
Units, or benefits in lieu of Performance Units;

(c)
that all determinations with respect to future grants, if any, including, but
not limited to, the times when the Performance Units will be granted, the number
of Shares subject to each grant, and the time or times when each Share will
vest, will be at the sole discretion of the Board of Directors;

(d)
that your participation in the Plan does not create a right to further
employment with your employer and will not interfere with the ability of your
employer to terminate your employment relationship at any time with or without
cause;

(e)
that your participation in the Plan is voluntary;

(f)
that the value of the Performance Units is an extraordinary item of compensation
which is outside the scope of your employment contract, if any;

(g)
that the Performance Units are not part of normal and expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;

(h)
that the right to the grant ceases upon termination of employment for any reason
except as may otherwise be explicitly provided in the Plan or this Award
Agreement; and

(i)
that the future value of the Performance Units is unknown and cannot be
predicted with certainty.

 
By signing this Award Agreement, and as a condition of the grant of the
Performance Units, you hereby consent to the collection, use and transfer of
personal data as described below.  You understand that the Company and its
subsidiaries hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, email address, date of
birth, social security number, salary, nationality, job title, any Shares of
stock or directorships held in the Company, details of all Performance Units or
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”).
 
______________
Initial
5

--------------------------------------------------------------------------------


 
You further understand that the Company and/or its subsidiaries will transfer
Data amongst themselves as necessary for the purposes of implementation,
administration and management of your participation in the Plan, and that the
Company and/or its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan (“Data Recipients”).  You understand that these Data
Recipients may be located in your country of residence or elsewhere.
 
 
You hereby authorize the Data Recipients to receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on your behalf.
 
 
You understand that you may, at any time, review the Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company.  You further understand that withdrawing consent may affect your
ability to participate in the Plan and/or may affect your Award.
 
 
If you have any questions regarding your Award or this Award Agreement, or would
like a copy of the Plan, please contact John Hagenbush, Director, Compensation,
at (616) 246-9532.
 
Sincerely,
A


James P. Hackett
President and CEO
 
Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation.  Your signed representation must be returned by <<
30 days after letter date>> to:
 
Compensation Department
(CH-2E-04)                                                                                     
Attn: Steven Dobias
Steelcase Inc.
PO Box 1967
Grand Rapids, MI  49501-1967


 
Agreement to Participate
 
 
By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement.
 


Date:
____________________________________________                                                                                                           


Participant: _______________________________________
 
 
______________
Initial
6

--------------------------------------------------------------------------------

